Citation Nr: 9912547	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  95-00 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, claimed as arthritis.

2.  Entitlement to a compensable rating for residuals of a 
fracture of the left fibula.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from October 1981 to 
October 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 24, 1994, rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for a 
compensable rating for residuals of a fracture of the left 
fibula, following receipt of a claim for an increased rating 
in August 1994.  The rating board also denied service 
connection for arthritis.  The veteran testified at hearings 
at the RO on January 10, 1995, and September 20, 1995, in 
connection with his appeal.

Both of the issues denied by the rating board were addressed 
in the original statement of the case issued in December 1994 
and in a supplemental statement of the case issued in January 
1995.  Later supplemental statements of the case issued in 
February 1998, September 1998 and September 1998 listed only 
the increased rating issue as the matter on appeal, but the 
content of the discussion therein was broad enough to include 
consideration of the question of whether the veteran's knee 
pathology is the result of the service-connected fibula 
fracture residuals.  


FINDINGS OF FACT

1.  The record does not contain competent evidence that the 
veteran currently has arthritis established by X-ray findings 
or that his post service left knee disability is related to 
military service or to the service-connected residuals of a 
left fibula fracture received during service.

2.  Residuals of a fracture of the left fibula consist of 
subjective complaints of pain with normal findings on 
clinical examination; there is no knee or ankle impairment 
which results from the fracture residuals.

CONCLUSIONS OF LAW

1.  The claim for service connection for a left knee 
disorder, claimed as arthritis, is not well grounded.  
38 U.S.C.A. §§ 1131, 5107(a), 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303(d), 3.310(a) (1998).  

2.  The criteria for a compensable rating for residuals of a 
fracture of the left fibula are not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
Part 4, § 4.71a, Code 5262 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Service medical records show that in July 1982, the veteran 
sustained an oblique fracture of the distal left fibula.  He 
was placed in a long leg cast for several weeks.  No knee 
abnormality was documented during service or on examination 
for separation.  

The veteran underwent a VA examination in August 1993.  He 
reported that after removal of the cast in service, he was 
returned to full duty and able to run without pain.  He 
complained that his entire leg from below the knee and 
including his foot hurt with weather changes and with 
prolonged sitting.  He took Motrin about twice per month and 
found that this was helpful.  His leg also hurt when he ran.  
Examination of his left ankle, knee and leg were normal.  The 
left knee was cool without swelling, warmth or crepitance.  
The range of motion was from 0 degrees of extension to 
140 degrees of flexion.  The knee was stable and there was no 
joint line tenderness.  The examiner's appraisal was that 
examination of the left lower leg was normal.  On the basis 
of these findings, the noncompensable rating which had been 
assigned in April 1993 at the time of the original service 
connection grant was continued.  The veteran filed a timely 
notice of disagreement with this rating, but did not perfect 
his appeal by filing a substantive appeal.

In August 1994, the veteran filed an informal claim for an 
increased rating for his left knee and claimed that a 
possible arthritic condition had set in as a result of his 
service-connected disability.  A VA examination was performed 
in August 1994.  He complained that the discomfort in his 
left leg had increased in severity.  The examiner could not 
determine whether the primary problem was in his knee or 
lower leg or whether his complaints were related to a series 
of falls, one of which had occurred as recently as the 
previous week, when he struck his knee.  He walked with a 
slight limp because of left leg discomfort.  The 
circumferences of the lower extremities were equal and there 
was no significant muscle atrophy, edema or discoloration.  
There was no pain on palpation of the tibia.  Motion around 
the ankle was full and normal.  There was significant 
discomfort of the left knee on straightening or on flexion 
with no effusion.  There was slight ligamentous laxity and 
some crepitus on compression of the patella.  There was also 
some posterolateral joint line tenderness.  The diagnosis was 
"remote fracture of the left lower leg, with a left lower 
leg that appears to be clinically normal."  The examiner 
noted that there was some element of quadriceps tenderness 
and chondromalacia that could be related to the recent trauma 
and that the intermittent buckling of the leg could be 
related to a cartilage tear.  The examiner commented that he 
could not relate the present knee problems to the veteran's 
lower leg and that he thought that this was an independent 
injury.

At a hearing at the RO in January 1995, the veteran described 
pain and numbness in his legs for which he took Tylenol and 
Aspirin.  He complained that the ankle locked and that he had 
foot pain and constant knee pain.

In a July 1995 statement, the veteran's wife stated that he 
had suffered immensely since his leg injury in service and 
currently suffered from arthritis in the injured leg.

Records from Signa Health Care pertaining to the period from 
December 1994 through September 1995 describe visits for a 
number of disorders.  An entry dated in June 1995 notes 
occasional pain in the left leg and knee.

At a hearing at the RO in September 1995, the veteran 
described pain and soreness which radiated up and down his 
leg from the foot into his back, causing restriction of many 
activities.  He stated that to the best of his knowledge, 
arthritis was first diagnosed about a year and a half after 
he left service.

The veteran has submitted a large quantity of additional 
material in support of his claim, including numerous medical 
statements pertaining to requesting excusal from work due to 
left leg pain.  An evaluation plan from NOVA Care dated in 
April 1996 was received.  The veteran complained of pain and 
edema after doing a lot of walking and standing two weeks 
earlier.  In an August 1995 statement, J. A. Cotov advised 
that the veteran had been her patient for leg pain from March 
1992 through September 1993.  A slip dated in December 1997 
from A. Swaroop, M.D., indicates that the veteran had been 
seen in Dr. Swaroop's office regarding a tear of the medial 
meniscus.  A later statement from Dr. Swaroop indicated that 
surgery was to be performed on the left knee for a torn 
medial meniscus in July 1998.

The veteran underwent a VA examination in May 1998, at which 
time the veteran complained of chronic left knee pain, 
swelling, locking and giving way for 15 years.  He complained 
that the symptoms were getting progressively worse.  He 
indicated that he was employed in a sedentary job, but that 
prolonged sitting made the pain worse.  He was scheduled to 
undergo a left knee arthroscopy on June 13.  He reported that 
climbing stairs and walking also increased the pain.  He had 
been treated with nonsteroidal anti-inflammatory drugs and 
rehabilitation, but these treatments had not resolved the 
symptoms.  He claimed that he had first experienced left knee 
symptoms after a fracture of the left tibia in service.  On 
examination, there was suprapatellar effusion and joint line 
tenderness medially and laterally, as well as a positive 
patellar grind and a positive Lachman test.  There was a full 
range of motion.  Drawer sign was negative.  X-rays of the 
left knee were normal.  The pertinent diagnosis was internal 
derangement of the left knee.

Subsequently submitted was a November 1997 report showing the 
results of a magnetic resonance imaging scan (MRI) of the 
left knee at a private facility.  The findings were 
considered nonspecific, though a small meniscus tear could 
not be completely excluded.

In August 1998, the veteran submitted a summary of treatment 
visits to Dr. Swaroop covering the period from September 1996 
to July 1998.  The veteran continued to have left knee pain.  
Surgery had been scheduled several times, but canceled by the 
veteran.  A copy of the veteran's leave record was submitted 
in February 1999.  The veteran waived his right to have this 
evidence originally considered by the RO.

II. Service Connection for a Left Knee Disorder.

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  Service connection may 
also be granted for disability shown to be proximately due to 
or the result of a service-connected disability.  38 C.F.R. 
§ 3.310(a) (1998).  A number of specific disabilities 
enumerated in the statute and in VA regulations, including 
arthritis, are presumed by law to have been incurred in 
service if shown to have been manifest to a degree of 
10 percent or more within one year following the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  
VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1997).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

Where the claim involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit, Id.  Lay 
assertions of medical causation or diagnosis cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit, Id.; see also, Tirpak v. Derwinski, 2 
Vet. App 609 (1992) (To be well-grounded, a claim must be 
supported by evidence that suggests more than a purely 
speculative basis for an award of benefits; medical evidence 
is required, not just allegations).  

Although the veteran has styled his claim as entitlement to 
service connection for arthritis, the record contains 
diagnoses of internal derangement and possible medial 
meniscus tear involving the left knee.  The veteran initially 
claimed service connection for arthritis located in the area 
of the fracture site, located just above the ankle, but it is 
clear from his later contentions that he wants service 
connection for all other knee pathology as well.  The 
earliest medical evidence of abnormality of the veteran's 
left knee dates from August 1994, when minimal calcification 
of the  


patella was shown on a VA X-ray.  A diagnosis of arthritis, 
established by X-ray findings, has not been established at 
any time.  To the extent that the claim is for service 
connection for arthritis, such claim is not well grounded in 
the absence of current evidence of arthritis.  See Brammer, 
Rabideau, id.  

The veteran has alleged that all current knee pathology is 
related to the injury in service, but none of the medical 
evidence of record, either VA or private, contains medical 
findings or opinion which would tend to corroborate this 
allegation.  The medical records submitted by the veteran 
describe the current status of the knee and the treatment 
received for it but do not document its etiology.  The only 
medical evidence of record regarding the etiology of the knee 
disorder is the August 1994 opinion of a VA examiner and that 
opinion is against the claim.  The veteran's unsubstantiated 
allegations regarding the nature and etiology of his knee 
pathology is not competent evidence for use in adjudicating 
his claim.  Where an issue on appeal involves a question of 
causation, medical evidence is necessary to establish a well-
grounded claim.  Grottveit, Idd.  As a medical layman, the 
veteran is not qualified to present a competent medical 
opinion on this or any other medical matter.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the claim for service connection for a left 
knee disability proximately due to or the result of the 
injury in service or the service-connected left fibula 
fracture residuals is not well grounded.  In the absence of a 
well-grounded claim, service connection must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  Although the RO 
did not specifically cite the absence of a well-grounded 
claim as the basis for the denial of service connection, this 
omission constitutes harmless error.  Meyer v. Brown, 9 Vet. 
App. 425 (1996).  The RO's failure to adjudicate the question 
of well groundedness did not result in prejudice to the 
veteran; to the contrary, by adjudicating the claims as if 
they were well grounded, the veteran received a greater 
degree of consideration than would have been required for a 
well-groundedness determination.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Increased Rating for  Residuals of a Left Fibula 
Fracture.  

The claim for an increased rating for the service-connected 
left fibular fracture is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), Murphy, Id.; Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  All indicated development 
has been completed and the statutory duty to provide 
assistance in developing the relevant evidence has been 
satisfied.  The veteran has identified no additional relevant 
evidence that has not been obtained.

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Although the entire recorded history must be considered, 
38 C.F.R. § 4.2 (1998), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Since the present 
appeal arises from the denial of a claim for increase as 
defined in 38 C.F.R. § 3.160(f) (1998), as distinguished from 
the assignment of an initial rating following the original 
grant of service connection; consequently, the rule from 
Francisco, Id., applies.  See Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).  

The service-connected left fibula fracture residuals are 
rated under the criteria found in Diagnostic Code 5262 of the 
rating schedule pertaining to impairment of the tibia and 
fibula.  A 10 percent rating is provided under that code 
where slight knee or ankle disability is present as a result 
of malunion of the tibia or fibula.  A 20 percent rating is 
assignable when there is moderate knee or ankle disability.  
38 C.F.R. § 4.71a, Code 5262 (1998).  A VA regulation 
specifies that where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

While the record contains evidence describing disability of 
the veteran's left knee, the denial of service connection for 
such disability means that the impairment of the left knee 
cannot be considered in determining the proper rating for the 
fibula fracture residuals.  It is significant that the 
evidence on file before the veteran developed a substantial 
left knee disability gave no indication that the fibula 
fracture ever affected the knee in any way, either at the 
time of the original injury or in later years.  No objective 
residuals of the injury have been specifically noted at any 
time since service.  At the VA examination of August 1994, 
the lower leg was considered to be clinically normal except 
for various complaints related to a recent injury not 
involving the area of the original fibula fracture.  
Accordingly, there is no medical evidence of record 
establishing that the veteran currently has any abnormality 
of the fibula, left ankle or left knee associated with the 
injury in service.

Therefore, a preponderance of the evidence is against the 
claim for a compensable rating for residuals of left fibula 
fracture residuals and the benefit of the doubt rule does not 
apply.  38 C.F.R. § 5107(b) (West 1991 & Supp. 1998).


ORDER

Service connection for a left knee disability claimed as 
arthritis is denied.

A compensable rating for residuals of a fracture of the left 
fibula is denied.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

